Citation Nr: 0519185	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-20 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher rating for postoperative 
residuals of a right knee injury, currently rated as 20 
percent disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of fracture of the right distal tibia and 
fibula.

3.  Entitlement to an initial rating higher than 10 percent 
for a chronic, intermittent low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision continued the evaluation 
for a right knee condition at 20 percent, granted service 
connection for status-post fracture of the right distal tibia 
and fibula with an evaluation of 10 percent, and granted 
service connection for an intermittent low back strain rated 
as noncompensably disabling.  A May 2000 hearing officer's 
decision increased the evaluation for the chronic 
intermittent low back strain to 10 percent, effective the 
date of the claim.  The veteran continued to maintain 
disagreement with the rating for his low back strain.

In August 2001, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  This case was 
previously before the Board in October 2001, June 2003, and 
July 2004, when it was remanded for additional development 
and to comply with recent changes in the law.

The issue of entitlement to an increased rating for a 
chronic, intermittent low back strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 



FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The right knee disorder has not resulted in more than 
moderate impairment due to instability or subluxation.

3.  The veteran has arthritis of the right knee which results 
in pain and limitation of motion.

4.  The residuals of fracture of the right distal tibia and 
fibula have not resulted in more than slight knee or ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for postoperative residuals of a right knee injury 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee are met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2004); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

3.  The criteria for a rating higher than 10 percent for 
residuals of fracture of the right distal tibia and fibula 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish a higher rating.  The basic 
elements for establishing a higher rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letters from the RO dated in August 2004 provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter from the RO specifically advised him to 
submit any medical treatment records that he had that had not 
been previously submitted.  Thus, the fourth element is 
satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran had a personal hearing.  The claims file contains his 
service medical records.  His current treatment records have 
also been obtained.  He has been afforded VA examinations.  
The Board does not know of any additional relevant evidence 
which has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Factual Background

In a June 1997 statement, the veteran filed a claim for 
service connection for residuals of a fractured right leg.  
In a September 1997 statement, he filed a claim for service 
connection for a back condition, and a claim for increase in 
his service connected right knee condition.  With these 
claims he submitted a statement from his private doctor 
stating that the veteran had undergone both medial and 
lateral meniscectomies as well as a partial patellectomy and 
he also had delayed union status post fracture right distal 
tibia.

In a May 1998 compensation and pension examination, with 
regard to his right knee, the veteran indicated that he had 
several surgical procedures in the service, and a laser 
procedure in 1986.  Since then, there had been a gradual 
return of symptomatology.  Currently, he had aching, 
intermittent daily pain that was present approximately 20 
percent of the day and of moderate intensity.  Range of 
motion was intact.  He had some swelling of the involved leg 
on the average of 2 to 3 times a week depending on his level 
of activity.  He noted that he walked with a limp about 20 
percent of the time, depending on his level of activity.  He 
indicated that the pain was made worse by walking 4 blocks, 
but stairs did not exacerbate his pain; however, he did have 
trouble going up stairs because he tended to have difficulty 
controlling his foot and would trip and catch his foot on the 
stairs when climbing.  Standing was not a problem as he would 
shift his weight when standing for a long time.  He was able 
to squat and kneel, but had difficulty getting up from these 
positions because of the knee discomfort.  In addition, the 
knee would tend to lock up, on the average of once a week for 
a few minutes at a time.  He indicated that these symptoms 
were gradually worsening over time.  Clinically, examination 
of the right knee revealed a 9 centimeter, linear surgical 
scar surrounding the lateral aspect of the patella at the 
site of the knee surgery.  Moderate crepitus of the knee was 
observed but the joint was stable.  Flexion of the right knee 
was to 130 degrees with a sensation of tightness.  There was 
a mild degree of quadriceps atrophy in the right thigh.  X-
ray examination revealed small peripheral femoral medial 
osteophytes.  The diagnosis was arthritis of the right knee 
joint.

With regard to his right leg fracture, he stated that he 
slipped on the ice when his knee gave out.  He was treated at 
a hospital surgically for a broken tibia and fibula and a rod 
was inserted to stabilize the fracture.  The point of 
insertion of the rod was not at the fracture, but in the area 
of the knee joint.  After recuperation, his main complaint 
has been pain and discomfort in the area of the fracture, 
over the medial aspect of the lower tibia and fibula, which 
occurs 2 or 3 times per week depending on his level of 
activity and lasting for 20 minutes at a time.  He described 
the pain as mild and provoked by activities involving torsion 
on the weight bearing right leg as well as climbing steps.  
There was a slight degree of tenderness and bony deformity at 
the sight of the callous of the medial aspect of the lower 
tibia.  The veteran stated that it did not appear to affect 
his ability to walk or his gait.  Clinically, the examination 
of the right ankle revealed 2 circular surgical scars over 
the medial and lateral malleolus, respectively.  The ankle 
joint appeared to be intact with good range of motion.  
Examination of the medial aspect of the distal tibia at the 
site of the fracture showed a 3 by 5 centimeter, mildly 
elevated callous that was mildly tender to palpation.  The 
medial aspect of the right patella had a 10 centimeter, well-
healed surgical scar which the examiner stated was the site 
of the rod insertion for the tibial fracture.  X-ray 
examination revealed an intramedullary rod extending from the 
anterior proximal to the distal tibia and an impression of an 
old proximal fibular fracture.  The diagnosis was status post 
fracture of the distal tibia and fibula with surgical repair.  
The examiner also indicated that it was his opinion that the 
fracture was related to the right knee disorder.

In an August 1998 decision, the RO granted service connection 
for low back strain and residuals of a fractured right distal 
tibia and fibula.  The RO continued the rating for the right 
knee condition.

In October 1999, the veteran was provided a VA examination 
primarily to determine if his right knee was related to his 
left knee condition, or to active service.  The examination 
included range of motion testing on the veteran's service- 
connected right knee.  Flexion was noted to be from 0 to 125 
degrees, limited by pain at 120 degrees.

In a February 2000 hearing, the veteran testified that he 
worked 15 to 20 hours a week doing small repairs.  He 
testified that he had to be extremely careful walking up and 
down stairs, that he had difficulty kneeling and getting back 
up, and that his legs would get stiff and he would get cramps 
in them.  He testified that he had cramps in his feet at 
least once a day, and a burning sensation mainly in the right 
foot.  He testified that he would get severe pain in his left 
leg, two to three times a week.  He testified that he would 
get severe pain and swelling in his knee requiring ice.  He 
testified that he would trip going upstairs because he could 
not lift his left leg high enough.  

In an August 2001 hearing, the veteran testified that he 
treated his right knee pain with pain reliever, and that it 
would sometimes swell.  He would sometimes wear a knee brace 
but not often because it bothered him.  He had difficulty 
walking up stairs more than down, and could walk about half a 
mile.  He described cramps in his feet and pain but no 
swelling.  As for his back, bending over was not as much 
trouble as straightening up.

On VA examination in December 2001, the veteran complained of 
increased bilateral intermittent foot pain increased with 
arch supports and decreased with elevation of his feet.  He 
also complained of nocturnal cramping on an intermittent 
basis improved with support hose.  He could walk up to 10 
blocks in distance without having to stop and had no problems 
with limitation related to his feet.  He used a cane 
intermittently, more so when his knee was bothering him.  He 
occasionally wore a right knee brace.  He took salsalate with 
only questionable foot relief.  As for his knee, the veteran 
complained of constant right knee pain with occasional 
swelling which has increased.  The pain increased with 
climbing stairs.  He described no pain related to his distal 
right lower extremity with the exception of cramping in his 
posterior calves bilaterally.  

On physical examination of his feet, the veteran's strength 
was 5/5 in both plantar flexion and dorsiflexion.  There was 
no evidence of joint laxity.  There was no tenderness to 
palpation over the greater aspect of his bilateral feet.  
Ranges of motion including dorsiflexion, flexion, inversion 
and eversion were full without limitation bilaterally.

On examination of the knees, there was a right medial knee 
scar that was 12 centimeters, clean, dry and intact without 
any erythema with positive tenderness to palpation.  Other 
scars on the right lateral knee and scattered linear port 
scars were without tenderness to palpation.  There was no 
joint deformity, and no joint effusion bilaterally at the 
current time.  He had 5/5 motor strength in both knee flexion 
and extension bilaterally.  There was no evidence of muscle 
atrophy.  The veteran was unable to place the right knee in 
full extension without excruciating pain and preferred to be 
in 5 degrees of flexion at which there was no evidence of 
joint laxity.  With the right knee in 30 degrees of flexion, 
the veteran had negative anterior and posterior drawer signs.  
Range of motion was flexion of 95 degrees further limited by 
pain at 95 degrees, extension of -5 degrees, "i.e. 5 degrees 
of flexion with mild weakness at 5."  The assessment was torn 
right knee medial meniscus post meniscectomy with history of 
torn lateral meniscus, post meniscectomy, post surgical 
repair.  X-ray examination showed the intramedullary rod in 
the projection of the proximal tibia to be positioned 
correctly.

In May 2002, the veteran wrote that he felt the VA 
examination did not reflect his true limitations.  He could 
not ride a bicycle, run or play any type of sports, nor could 
he tend bar to supplement his income which would require that 
he stay on his legs for six to eight hours.  His cramping in 
his calves was not intermittent but on a nightly basis.  He 
had pains in his right ankle and knee, and at times had very 
sharp and fast pains that shot up the shin.  He added that 
the scars at both the top and bottom of his right leg were 
tender at all times and the top one had a bump on it that was 
very painful.  He added that three times in the past year, he 
was bedridden because it was too painful for him to stand, 
walk or sit and he could no longer work full time as a 
painter because it was too difficult for him to get up and 
down a ladder.

Also in May 2002, the veteran's girlfriend submitted a 
statement in support of his claim.  She stated that she had 
seen his physical abilities decline in the last four years 
due to the pain in his back, legs and right hand.

The report of a joints examination conducted by the VA in 
August 2004 shows that the veteran complained of right knee 
pain, swelling and locking two to three times a week.  The 
knee also reportedly gave out occasionally.  He reported that 
he took salsalate 750 mg which helped.  He reported flare-ups 
consisting of sharp pain lasting two to three minutes which 
occurred three to four times per week.  Precipitating factors 
included stairs and prolonged walking.  Alleviating factors 
included medicines, ice and heat.  There was no additional 
limitation of motion or functional impairment during flare-
ups.  He reportedly had four surgeries, including a medial 
and lateral meniscectomy in 1971/1972, an unknown procedure 
in 1973, and an arthroscopy in 1985.  There were no episodes 
of dislocation or recurrent subluxation.  The veteran worked 
as a self employed handyman and avoided jobs with repetitive 
stair climbing and ladders.  He had difficulty kneeling and 
gardening.  He was able to perform his activities of daily 
living.  The range of motion was from zero degrees of 
extension to 135 degrees of flexion.  The quads were 5-/5.  
The joint was painful at 135 degrees of flexion.  Objective 
evidence included guarding with prominent lateral joint line 
tenderness and quad weakness.  The veteran had a slight 
antalgic limp.  The right knee had stable MCL/valgus stress, 
and mild LCL pseudo laxity.  There was no effusion, and the 
patella was stable.  There was crepitance.  Lachman's and 
McMurray's tests were negative.  An X-ray was interpreted as 
showing mild DJD of the right knee.  There was no 
chondrocalcinosis or heterotopic calcification.  The final 
diagnosis on the examination was mild DJD right knee.  

The report of a bones examination conducted by the VA in 
August 2004 shows that the veteran complained of a burning 
needle like sensation and numbness to the right leg.  He gave 
a history of his right knee giving out in 1996 and sustaining 
a fracture of the right tibia and fibula.  He subsequently 
underwent open reduction and internal fixation of the right 
tibia.  There were no symptoms of pain, weakness, stiffness, 
swelling, heat, redness, drainage, instability, giving way, 
locking or abnormal motion.  There were no flare-ups.  A cane 
was used as needed.  The veteran reportedly avoided stairs 
and ladders when working.  There was a limited effect on 
daily activities.  There was no deformity, angulation, false 
motion, shortening, or intra-articular involvement.  There 
was also no malunion, nonunion, loose motion or false joint.  
There was also no tenderness, drainage, edema, painful 
motion, weakness or redness.  The veteran had a slight 
antalgic limp.  An X-ray shows status post intramedullary rod 
placement of the tibia transfixing a fracture of the distal 
tibia shaft.  The fracture appeared healed.  There was no 
evidence of complication of the rod placement.  The fibula 
appeared unremarkable.  The diagnosis was healed fracture 
right distal tibia.  

The report of a scars examination conducted by the VA in 
February 2005 shows that the veteran had a semicircular scar 
of the right knee which was 10 cm by 1 cm, a scar on the 
lateral aspect of the right knee measuring 4.5 cm by .5 cm, 
and a 1 cm faded vertical scar just above the right ankle.  
There was no tenderness.  There was adherence.  The scars 
were smooth.  There was no ulceration or breakdown of the 
skin.  The first scar noted was depressed in the proximal 
half.  There was only minimal underlying tissue loss.  There 
was no inflammation or keloid formation.  The color of the 
scars was paler than the surrounding tissue.  There was no 
disfigurement and no limitation of function.  The diagnosis 
was residual scars, status post right knee surgery, and right 
distal tibia fibular fracture.    

In a separate note also dated in February 2005, the same VA 
examiner stated that there had been no change in the right 
tibia and fibula since the prior examination.  He noted that 
the condition affected the veteran in his daily activities 
working as a handyman.  He reportedly had a mildly antalgic 
gait, right leg/knee pain on range of motion, and when 
walking short distances, he felt tingling in the right leg, 
stiffness, easy fatigability, and difficulty going up and 
down stairs, predisposing him to risk of fall.

II.  Legal Criteria And Analysis

A.  Entitlement To A Higher Rating For A Right Knee Disorder,
 Currently Rated As 20 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 which provides that a 
10 percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the full history of the veteran's 
service-connected right knee disorder, as summarized above.  
Based on the foregoing evidence, the Board finds that the 
right knee disorder has not resulted in more than moderate 
impairment due to instability or subluxation.  Although the 
veteran has complained that his knee gives out, the Board 
notes that objective examinations have consistently shown 
little instability in the knee.  Moreover, there is no 
mention of subluxation in the objective examination findings.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent under Diagnostic 
Code 5257 for a right knee disorder are not met.

The Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the knee.  When 
a knee disorder is already rated under Diagnostic Code 5257, 
a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  A compensable rating 
may be assigned based on X-ray findings of arthritis and 
painful motion.  See VAOPGCPREC 9-98; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board finds that the veteran has arthritis of the right 
knee which results in pain and limitation of motion.  
Although the veteran does not meet the schedular criteria for 
a noncompensable rating under limitation of motion, there is 
ample evidence that pain significantly limits functional 
ability during flare-ups.  The most recent VA joints 
examination noted that there is DJD of the right knee, 
crepitance and pain at the end of flexion.  There was also 
joint line tenderness.  Thus, although the veteran does not 
have limitation of motion, based on the extensive medical 
evidence of record and following the directives issued in 
DeLuca and Lichtenfels, both supra, the veteran's painful 
motion is deemed to be limited motion.  Therefore, the 
veteran is entitled to a separate ten percent rating for such 
painful motion.  Such a rating is required to adequately 
address the effect of the disability upon the veteran's 
ordinary daily activities.  See 38 C.F.R. § 4.10.  
Accordingly, the Board concludes that a separate 10 percent 
rating for arthritis of the right knee is warranted.


B.  Entitlement To An Initial Rating Higher Than 10 Percent 
For Residuals
 Of Fracture Of The Right Distal Tibia And Fibula.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia and fibula resulting in 
slight knee or ankle disability.  A 20 percent rating is 
warranted where there is malunion of the tibia and fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted for marked disability.  A 40 percent 
rating is warranted if there is nonunion of the tibia and 
fibula with loose motion requiring a brace.  

The evidence which has been developed is summarized above.  
Based on the foregoing evidence, the Board finds that the 
residuals of fracture of the right tibia and fibula have not 
resulted in more than slight knee or ankle disability.  The 
VA examination indicated that the fractures were now healed.  
The examinations have shown only minimal limitation of 
function of the right lower extremity.  Accordingly, the 
Board concludes that the criteria for a rating higher than 10 
percent for residuals of fracture of the right tibia and 
fibula are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Code 5262. Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).


ORDER

1.  A separate 10 percent rating for arthritis of the right 
knee is granted.  

2.  An initial rating higher than 10 percent for residuals of 
fracture of the right distal tibia and fibula is denied.




REMAND

The veteran was afforded a disability evaluation examination 
by the VA in August 2004.  The diagnosis was mild/moderate 
DJD with mild scoliosis lumbar spine.  However, it is not 
clear from the report whether these findings were considered 
to be part of the service-connected disability.  Accordingly, 
further development is required.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998)(in which the Court vacated a 
decision by the Board where there was no medical evidence in 
the record separating the effects of the appellant's post-
traumatic stress disorder from his nonservice-connected 
personality disorders).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should request that the 
examiner who conducted the VA spine 
examination in August 2004 provide an 
addendum containing his opinion as to 
whether the DJD and scoliosis found on 
the prior examination are considered to 
be part of the veteran's service-
connected low back strain.  The claims 
file should be provided.  

2.  Thereafter, the RO should readjudicate 
the claim for compensation for a higher 
rating for a chronic intermittent low back 
strain.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative if any should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


